         Case 1:20-cv-02756-NRB Document 19 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
Q WEST PROMOTIONS,

                         Plaintiff,
                                                          O R D E R
             - against –
                                                    20 Civ. 2756 (NRB)
NATASHA TAMEIKA “TASHA” COBBS LEONARD,
TASHA COBBS MINISTRIES, INC. and
ENDEAVOR GROUPS HOLDING f/k/a WILLIAM
MORRIS AGENCY, LLC,

                     Defendants.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS a teleconference was held in this case on September 3,

2020 to discuss issues of jurisdiction and venue; and

     WHEREAS both plaintiff’s counsel and counsel for defendants

Natasha Tameika “Tasha” Cobbs Leonard and Tasha Cobbs Ministries,

Inc. consent to the transfer of this case to the United States

District Court for the District of South Carolina; it is hereby

     ORDERED that this case be transferred to the United States

District Court for the District of South Carolina; and it is further

     ORDERED that the Clerk of Court shall transfer the case file to

the United States District Court for the District of South Carolina

and shall close the case on the docket of this Court.

DATED:      New York, New York
            September 3, 2020


                                   ________________________________
                                         NAOMI REICE BUCHWALD
                                     UNITED STATES DISTRICT JUDGE
